Citation Nr: 0923304	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to October 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In May 2006, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

In June 2007, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  The 
record shows that the Veteran was scheduled for a VA 
examination for his claimed psychiatric disability in March 
2009, but failed to report.  Individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examinations.  See 38 C.F.R. § 3.326(a).  
However, it appears that the Veteran may not have received 
proper notice for this examination.  Although it appears that 
the Veteran was notified of the date of the examination at 
his last known address in a letter dated February 2009, that 
letter did not contain information regarding the importance 
of the examination and the consequence of failing to report.  
Another letter was sent to the Veteran in February 2009 
containing the proper notice regarding examinations, but that 
letter was sent to another address that was not the Veteran's 
current address at the time.  As such, after confirming the 
Veteran's current address, the RO should again schedule the 
Veteran for a VA examination and ensure that a notice letter 
stating the importance of the examination and the consequence 
of failing to report is sent to the Veteran.  

In a letter dated October 2004, a VA staff psychologist 
stated that the Veteran had been a patient at the Mental 
Health Clinic since June 2004, and was diagnosed with 
psychosis not otherwise specified and depression not 
otherwise specified.  The Veteran had symptoms of paranoia, 
auditory hallucinations, social withdrawal, depressed mood, 
feelings of hopelessness, decreased energy, and impaired 
concentration.  The psychologist further noted that the 
Veteran reported experiencing similar symptoms in service.  
The Veteran also reported having good deal of stress in the 
military and that he became increasingly depressed.  He 
stated that it gradually became harder for him to function at 
his job, and that his withdrawal and avoidance became more 
severe, causing him to stay in the bathroom to avoid being 
around others.  He also reported that while in service, he 
heard demons tell him that he was being punished by God.  
Based on the Veteran's verbal history, the staff psychologist 
concluded that the symptoms the Veteran had in the military 
appeared very similar to the ones currently experienced and 
that the conditions he was being treated for at the time were 
likely to have been present while he was in the military.  
Furthermore, during VA treatment by a psychiatrist in 
February 2008, it was noted that the Veteran was discharged 
from service due to a personality disorder.  The Veteran was 
diagnosed as having bipolar disorder, which was found to be 
likely the same the Veteran had in service.  The treating 
psychiatrist did not provide a basis for that opinion.  The 
VA examiner should be asked to consider these opinions in the 
examination report.

The Veteran is hereby on notice that the medical evidence 
currently of record is insufficient to decide the claim and a 
current examination and medical opinion is necessary.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655. 


Accordingly, the case is REMANDED for the following action:

1.  After clarifying the Veteran's current 
address, schedule the Veteran for an 
appropriate VA examination to obtain an 
opinion as to the current nature and likely 
etiology of the claimed psychiatric 
disability.  Ensure that an examination 
notice letter is sent to the Veteran, and 
this should be documented in the claims 
folder.  The claims folder should be made 
available to prior to completion of the 
examination report.  Any indicated studies 
should be performed.

The examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the any current psychiatric disability is 
related to the Veteran's service.  The VA 
examiner should offer a rationale for all 
opinions expressed and should also address 
the opinion offered by the VA staff 
psychologist in October 2004 and the VA 
psychiatrist in February 2008 and the 
relationship between any current psychiatric 
diagnosis and the diagnosis of personality 
disorder in service.  

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
scheduled examinations and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655.

3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  The case should then be 
returned to the Board for appellate review, 
if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




